

116 HJ 74 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Secretary of the Treasury and the Secretary of Health and Human Services relating to “State Relief and Empowerment Waivers”.
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 74IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Ms. Kuster of New Hampshire (for herself, Ms. Schakowsky, Ms. Blunt Rochester, Mr. Tonko, Ms. Barragán, Ms. Matsui, Mr. Schrader, Ms. Mucarsel-Powell, Mr. Cárdenas, Ms. Norton, Mr. Rush, Mr. Cooper, Mr. O'Halleran, Ms. Wild, Mr. Suozzi, Mr. Welch, Mr. McNerney, Mrs. Dingell, Mr. Trone, Ms. Castor of Florida, Mr. Espaillat, Mrs. Carolyn B. Maloney of New York, Mr. Cohen, Mr. Garamendi, Mr. Pappas, and Mr. Khanna) submitted the following joint resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by the Secretary of the Treasury and the Secretary of Health and
			 Human Services relating to State Relief and Empowerment Waivers.
	
 That Congress disapproves the rule submitted by the Secretary of the Treasury and the Secretary of Health and Human Services relating to State Relief and Empowerment Waivers under section 1332 of the Patient Protection and Affordable Care Act (issued October 24, 2018, as a guidance and printed at 83 Fed. Reg. 53575, and a letter of opinion from the Government Accountability Office dated July 15, 2019, printed in the Congressional Record on July 17, 2019, on pages S4901–S4903, concluding that such guidance is a rule under the Congressional Review Act), and such rule shall have no force or effect.
		